Exhibit 10.4

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

dated as of

August 4, 2014

among

TRIBUNE PUBLISHING COMPANY,

and

CERTAIN OTHER PARTIES LISTED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         PAGE   ARTICLE 1    DEFINITIONS    Section 1.01.  

Definitions

     1    Section 1.02.  

Other Definitional and Interpretative Provisions

     6    ARTICLE 2    REGISTRATION RIGHTS    Section 2.01.  

Demand Registration

     7    Section 2.02.  

Shelf Registration

     10    Section 2.03.  

Piggyback Registration

     14    Section 2.04.  

Lock-Up Agreements

     15    Section 2.05.  

Registration Procedures

     16    Section 2.06.  

Indemnification by the Company

     22    Section 2.07.  

Indemnification by Registering Stockholders

     22    Section 2.08.  

Conduct of Indemnification Proceedings

     23    Section 2.09.  

Contribution

     24    Section 2.10.  

Participation in Public Offering

     24    Section 2.11.  

Other Indemnification

     25    Section 2.12.  

Cooperation by the Company

     25    Section 2.13.  

Transfer of Registration Rights

     25    Section 2.14.  

Limitations on Subsequent Registration Rights

     25    Section 2.15.  

Free Writing Prospectuses

     26    Section 2.16.  

Information from Registering Stockholders; Obligations of Registering
Stockholders

     26    ARTICLE 3    TERMINATION    Section 3.01.  

Termination

     27    ARTICLE 4    MISCELLANEOUS    Section 4.01.  

Successors and Assigns

     27    Section 4.02.  

Notices

     28    Section 4.03.  

Amendments and Waivers

     30    Section 4.04.  

Governing Law

     30    Section 4.05.  

Jurisdiction

     30   

 

i



--------------------------------------------------------------------------------

         PAGE   Section 4.06.  

WAIVER OF JURY TRIAL

     30    Section 4.07.  

Specific Enforcement

     31    Section 4.08.  

Counterparts; Effectiveness; Third Party Beneficiaries

     31    Section 4.09.  

Entire Agreement

     31    Section 4.10.  

Severability

     31    Section 4.11.  

Sophisticated Parties; Advice of Counsel

     31    Section 4.12.  

Certificate of Incorporation Supersedes

     32    Exhibit A  

Joinder Agreement

   Schedule 1  

JPMorgan Parties

   Schedule 2  

Angelo Gordon Funds

   Schedule 3  

Oaktree Funds

  

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT dated as of August 4, 2014 (this “Agreement”)
among (i) Tribune Publishing Company, a Delaware corporation (the “Company”),
(ii) the parties listed on Schedule 1, (iii) the parties listed on Schedule 2,
(iv) the parties listed on Schedule 3 and (v) other stockholders party hereto
from time to time.

W I T N E S S E T H:

WHEREAS, Tribune Media Company (f/k/a Tribune Company) and each Stockholder
Group (as defined below) are parties to a registration rights agreement, dated
December 31, 2012, providing specified registration rights to each Stockholder
Group with respect to securities of Tribune Media Company;

WHEREAS, such registration rights agreement gives each Stockholder Group
specified registration rights with respect to, among others, any securities
received as a dividend or a distribution in respect of common stock of Tribune
Media Company;

WHEREAS, Tribune Media Company is effecting the Spin-off (as defined below),
pursuant to which it will distribute to its shareholders, including each
Stockholder Group, shares of Common Stock (as defined below);

WHEREAS, the parties hereto are entering into this Agreement to provide certain
registration rights under the Securities Act (as defined below) and applicable
state securities laws to each Stockholder Group with respect to Registrable
Securities (as defined below) each may hold; and

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) As used herein, the following terms have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of any investment in the Company. For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with

 

1



--------------------------------------------------------------------------------

respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Angelo Gordon Stockholder” means, collectively, (i) each Stockholder listed on
Schedule 2 under the heading “Angelo Gordon Funds,” (ii) their respective
Affiliates and (iii) any transferee to whom any registration right hereunder
held by the Persons in the foregoing clauses (i) and (ii) are assigned pursuant
to Section 2.13.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“Board” means the board of directors of the Company or any committee thereof.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as the same may be amended, modified or restated
from time to time.

“Common Stock” means (i) the Common Stock, par value $0.01 per share, of the
Company, (ii) any other common stock of the Company, (iii) any securities of the
Company or any successor or assign of the Company into which such stock
described in clauses (i) and (ii) is reclassified or reconstituted or into which
such stock is converted or otherwise exchanged in connection with a combination
of shares, recapitalization, merger, sale of assets, consolidation or other
reorganization or otherwise or (iv) any securities received as a dividend or a
distribution in respect of the securities described in clauses (i), (ii) and
(iii) above.

“Company Securities” means (i) the Common Stock, (ii) securities convertible
into or exchangeable for Common Stock and (iii) any options, warrants or other
rights to acquire Common Stock.

“Effective Date” means the date the Spin-off is completed.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act relating to the Registrable Securities
included in the applicable Registration Statement.

 

2



--------------------------------------------------------------------------------

“JPMorgan Stockholder” means collectively, (i) each Stockholder listed on
Schedule 1 under the heading “JPMorgan Parties,” (ii) their respective
Affiliates and (iii) any transferee to whom any registration right hereunder
held by the Persons in the foregoing clauses (i) and (ii) are assigned pursuant
to Section 2.13.

“Oaktree Stockholder” means, collectively, (i) each Stockholder listed on
Schedule 3 under the heading “Oaktree Funds,” (ii) their respective Affiliates
and (iii) any transferee to whom any registration right hereunder held by the
Persons in the foregoing clauses (i) and (ii) are assigned pursuant to Section
2.13.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof, and
shall include any successor (by merger or otherwise) thereto.

“Public Offering” means an underwritten public offering of Registrable
Securities (or in the case of the Company, Company Securities) pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form under the Securities Act.

“Registrable Securities” means, at any time, any Company Securities until (i) a
registration statement covering such securities has been declared effective by
the SEC and such securities have been disposed of pursuant to such effective
registration statement, (ii) such securities are sold pursuant to Rule 144 (or
any similar provisions then in force) or (iii) such securities are otherwise
transferred, assigned, sold, conveyed or otherwise disposed of and thereafter
such securities may be resold without subsequent registration under the
Securities Act.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of Registrable Securities,
regardless of whether such Registration Statement is declared effective,
including all (i) registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (ii) fees and expenses incurred in
complying with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement),
(iii) expenses in connection with the preparation, printing, mailing and
delivery of any registration statements, prospectuses and other documents in
connection therewith and any amendments or supplements thereto, (iv) security
engraving and printing expenses, (v) internal expenses of the Company

 

3



--------------------------------------------------------------------------------

(including all salaries and expenses of its officers and employees performing
legal or accounting duties), (vi) reasonable fees and disbursements of counsel
for the Company and customary fees and expenses for independent certified public
accountants retained by the Company (including the expenses relating to any
comfort letters or costs associated with the delivery by independent certified
public accountants of any “comfort” letters requested pursuant to
Section 2.05(h) or any special audits incidental to or required by any
registration or qualification), (vii) reasonable fees and expenses of any
special experts retained by the Company in connection with such registration,
(viii) reasonable fees, out-of-pocket costs and expenses of one firm of counsel
selected by the holder(s) of a majority of the Registrable Securities covered by
each Registration Statement (the “Holders’ Counsel”) up to a maximum amount of
$50,000 per Registration Statement, (ix) fees and expenses in connection with
any review by FINRA of the underwriting arrangements or other terms of the
offering, and all fees and expenses of any qualified independent underwriter,
including the reasonable fees and expenses of any counsel thereto, (x) fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters, underwriting agreements, any “blue
sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xii) transfer agents’ and registrars’ fees and expenses and the
fees and expenses of any other agent or trustee appointed in connection with
such offering, (xiii) expenses relating to any analyst or investor presentations
or any “road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities, (xiv) fees and expenses payable in
connection with any ratings of the Registrable Securities, including expenses
relating to any presentations to rating agencies, (xv) all out-of pocket costs
and expenses incurred by the Company or its appropriate officers in connection
with their compliance with Section 2.05(m) and (xvi) any liability insurance or
other premiums for insurance obtained in connection with any Demand
Registration, Piggyback Registration or Shelf Registration pursuant to the terms
of this Agreement.

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including an Automatic Shelf Registration
Statement.

“Requesting Stockholder” means, with respect to a Demand Registration or Shelf
Registration, as applicable, any Stockholder Group holding at least 5% of the
Common Stock.

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

“Seasoned Issuer” means an issuer eligible to use Form S-3 or F-3 under the
Securities Act for a primary offering in reliance on General Instruction I.B.1
to those Forms and who is not an “ineligible issuer” as defined in Rule 405
promulgated under the Securities Act.

 

4



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any successor governmental
agency.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Shares” means shares of Common Stock.

“Shelf Registered Securities” means any Registrable Securities whose offer and
sale is registered pursuant to a Registration Statement filed in connection with
a Shelf Registration (including an Automatic Shelf Registration Statement).

“Specified Period” means, with regard to the period after the effective date of
a Registration Statement, ninety (90) days; provided that if (i) the Company
issues an earnings release or other material news or a material event relating
to the Company and its Subsidiaries occurs during the last seventeen (17) days
of such period or (ii) prior to the expiration of such period, the Company
announces that it will release earnings results during the 16-day period
beginning upon the expiration of such period, then to the extent necessary for a
managing or co-managing underwriter of a registered offering required hereunder
to comply with NASD Rule 2711(f)(4), if applicable to the Company, such period
shall be extended until eighteen (18) days after the earnings release or the
occurrence of the material news or event, as the case may be.

“Spin-off” means the distribution by Tribune Media Company, a Delaware
corporation, and registration of the Common Stock pursuant to the Company’s Form
10 filed with and declared effective by the SEC.

“Stockholder” means at any time, any Person (other than the Company) who shall
be a party to or bound by this Agreement, so long as such Person shall be the
“beneficial owner” (as such term is defined in Rule 13d-3 of the Exchange Act)
any Company Securities.

“Stockholder Group” means any of the JPMorgan Stockholder, the Angelo Gordon
Stockholder and the Oaktree Stockholder.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions at the time
are directly or indirectly owned by such Person.

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) (a) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (b) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible

 

5



--------------------------------------------------------------------------------

to register a primary offering of its securities relying on General Instruction
I.B.1 of Form S-3 or Form F-3 under the Securities Act and (ii) is not an
“ineligible issuer” as defined in Rule 405 promulgated under the Securities Act.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

Agreement    Preamble Alternative Transaction    2.02(d) Company    Preamble
Damages    2.06 Demand Registration    2.01(a) Determination Date    2.02(f)
Form S-3    2.01(a) Indemnified Party    2.08 Indemnifying Party    2.08
Inspectors    2.05(g) Maximum Offering Size    2.01(e) Piggyback Registration   
2.03(a) Records    2.05(g) Registering Stockholders    2.01(a)(ii) Registration
Actions    2.01(f) Requested Shelf Registered Securities    2.02(b) Shelf Public
Offering    2.02(b) Shelf Public Offering Notice    2.02(b) Shelf Public
Offering Request    2.02(b) Shelf Public Offering Requesting Stockholder   
2.02(b) Shelf Registration    2.02(a) Stockholder Parties    2.06 Suspension
Notice    2.01(f) Suspension Period    2.01(f)

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein,

 

6



--------------------------------------------------------------------------------

shall have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any Person include the successors and permitted assigns of
that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.

ARTICLE 2

REGISTRATION RIGHTS

Section 2.01. Demand Registration. (a) At any time following the six-month
anniversary of the Effective Date, any Requesting Stockholder may give a written
request to the Company to effect the registration under the Securities Act
(other than pursuant to a registration statement on Form S-4 or Form S-8 or any
similar or successor form under the Securities Act) of all or any portion of
such Requesting Stockholder’s Registrable Securities, which written request
shall specify the number of Registrable Securities to be registered and the
intended method of disposition thereof. At any time the Company is eligible for
use of an Automatic Shelf Registration Statement, such registration shall occur
on such form. Upon the receipt of such written request, the Company shall
promptly give notice (via facsimile or electronic transmission) to the other
Stockholder Groups of such requested registration (each such registration shall
be referred to herein as a “Demand Registration”) at least ten (10) Business
Days prior to the anticipated filing date of the Registration Statement relating
to such Demand Registration. Thereafter, the Company shall use its commercially
reasonable efforts to effect, as soon as possible, the registration under the
Securities Act of:

(i) all Registrable Securities for which the Requesting Stockholder has
requested registration under this Section 2.01;

(ii) all other Registrable Securities of the same class or series as those
requested to be registered by the Requesting Stockholder that any other
Stockholder Group (all such Stockholder Groups, together with the Requesting
Stockholder, and any Stockholder Groups participating in a Piggyback
Registration pursuant to Section 2.03, the “Registering Stockholders”) have
requested the Company to register by request received by the Company within ten
(10) Business Days after such Stockholder Groups receive the Company’s notice of
the Demand Registration; and

(iii) any Company Securities to be offered or sold by the Company;

 

7



--------------------------------------------------------------------------------

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered; provided that, subject to Section 2.01(d), the Company shall not be
obligated to effect (x) more than five (5) Demand Registrations requested by the
Oaktree Stockholder, three (3) Demand Registrations requested by the JPMorgan
Stockholder and three (3) Demand Registrations requested by the Angelo Gordon
Stockholder, in each case, other than Demand Registrations to be effected
pursuant to a Registration Statement on Form S-3 (or any successor or similar
form) under the Securities Act (“Form S-3”) for which an unlimited number of
Demand Registrations shall be permitted, (y) any such Demand Registration
(i) within the Specified Period (or such shorter period as the Company may
determine in its sole discretion) after the effective date of any other
registration statement of the Company (other than a registration statement filed
in connection with an employee benefit plan or business combination transaction
or a registration statement on Form S-4 or Form S-8 or any similar or successor
form thereto) or (ii) in accordance with Section 2.01(f) or (z) any Demand
Registration if the aggregate proceeds expected to be received from the sale of
the Registrable Securities requested to be included in such Demand Registration
is less than $20,000,000.

(b) Promptly after the expiration of the ten (10) Business Day period referred
to in Section 2.01(a)(ii), the Company will notify all Registering Stockholders
of the identities of the other Registering Stockholders and the number of shares
of Registrable Securities requested to be included in the Demand Registration by
each of them. At any time prior to the effective date of the Registration
Statement relating to such Demand Registration, the Requesting Stockholder may
upon notice to the Company, revoke such request in whole or in part with respect
to the number of shares of Registrable Securities requested to be included in
such Registration Statement, without liability to any of the other Registering
Stockholders.

(c) The Company shall be liable for and pay all Registration Expenses in
connection with any Demand Registration, regardless of whether such Demand
Registration becomes effective; provided, however, that if the Requesting
Stockholder revokes its request in whole pursuant to Section 2.01(b), the
Requesting Stockholder shall reimburse the Company for and/or pay directly all
Registration Expenses incurred relating to such Demand Registration.

(d) A Demand Registration shall not be deemed to have occurred:

(i) unless the Registration Statement relating thereto (A) has become effective
under the Securities Act and (B) has remained continuously effective for a
period of at least (x) one hundred eighty (180) days (or such shorter period in
which all Registrable Securities of the Registering Stockholders included in
such registration have actually been sold thereunder) or (y) with respect to a
Shelf Registration, until the date set forth in Section 2.05(a)(ii); provided
that such Registration Statement shall not be considered a Demand Registration
if, after

 

8



--------------------------------------------------------------------------------

such Registration Statement becomes effective, (1) such Registration Statement
is interfered with by any stop order, injunction or other order or requirement
of the SEC or other governmental agency or court and (2) less than 75% of the
Registrable Securities included in such Registration Statement have been sold
thereunder; or

(ii) if the Maximum Offering Size is reduced in accordance with Section 2.01(e)
such that less than 66 2⁄3% of the Registrable Securities of the Requesting
Stockholder sought to be included in such registration are included.

(e) If a Demand Registration involves a Public Offering and the lead managing
underwriter advises the Company and the Requesting Stockholder that, in its
view, the number of shares of Registrable Securities requested to be included in
such registration (including any securities that the Company proposes to be
included that are not Registrable Securities) exceeds the largest number of
shares that can be sold without having a material and adverse effect on such
offering, including the price at which such shares can be sold (the “Maximum
Offering Size”), the Company shall include in such registration, in the priority
listed below, up to the Maximum Offering Size:

(i) first, all Registrable Securities requested to be registered by the
Requesting Stockholder and all other Registering Stockholders (allocated, if
necessary for the offering not to exceed the Maximum Offering Size, to give
first priority to the inclusion of the Registrable Securities of the Requesting
Stockholder and, thereafter, pro rata among the remaining Registering
Stockholders on the basis of the relative number of shares of Registrable
Securities so requested to be included in such registration by each such
Registering Stockholder);

(ii) second, any securities proposed to be registered by the Company; and

(iii) third, any securities proposed to be registered for the account of any
other Persons, with such priorities among them as the Company shall determine.

(f) Notwithstanding anything to the contrary contained in this Agreement, but
subject to the limitation set forth in the next succeeding paragraph, the
Company shall be entitled to suspend its obligation to file (but not the
preparation of) any Registration Statement in connection with a Demand
Registration, any Shelf Registration (including any Shelf Public Offering), file
any amendment to such a Registration Statement, file or furnish any supplement
or amendment to a prospectus included in such a Registration Statement, make any
other filing with the SEC, cause such a Registration Statement or other filing
with the SEC to become or remain effective or take any similar action
(collectively, “Registration Actions”) upon (i) the issuance by the SEC of a
stop order

 

9



--------------------------------------------------------------------------------

suspending the effectiveness of any such Registration Statement or the
initiation of proceedings with respect to such a Registration Statement under
Section 8(d) or 8(e) of the Securities Act, (ii) the Board’s determination, in
its good faith judgment, that any such Registration Action should not be taken
because it would reasonably be expected to materially interfere with or require
the public disclosure of any material corporate development or plan, including
any material financing, securities offering, acquisition, disposition, corporate
reorganization or merger or other transaction involving the Company or any of
its subsidiaries or (iii) the Company possessing material non-public information
the disclosure of which the Board determines, in its good faith judgment, would
reasonably be expected to not be in the best interests of the Company. Upon the
occurrence of any of the conditions described in (i), (ii) or (iii) above in
connection with undertaking a Registration Action, the Company shall give prompt
notice of such suspension (and whether such action is being taken pursuant to
(i), (ii) or (iii) above) (a “Suspension Notice”) to the Stockholders. Upon the
termination of such condition, the Company shall give prompt notice thereof to
the Stockholders and shall promptly proceed with all Registration Actions that
were suspended pursuant to this paragraph.

The Company may only suspend Registration Actions pursuant to the preceding
paragraph on one (1) occasion during any period of six (6) consecutive months
for a reasonable time specified in the Suspension Notice but not exceeding
ninety (90) days (which period may not be extended or renewed) (each such
occasion, a “Suspension Period”). Each Suspension Period shall be deemed to
begin on the date the relevant Suspension Notice is given to the Stockholders
and shall be deemed to end on the earlier to occur of (i) the date on which the
Company gives the Stockholders a notice that the Suspension Period has
terminated and (ii) the date on which the number of days during which a
Suspension Period has been in effect exceeds the ninety (90) day period. If the
filing of any Demand Registration or Shelf Registration is suspended pursuant to
this Section 2.01(f), once the Suspension Period ends the Requesting Stockholder
may request a new Demand Registration or a new Shelf Registration (neither such
request shall be counted as an additional Demand Registration for purposes of
subclause (x) in the proviso of Section 2.01(a)). Notwithstanding anything to
the contrary in this Agreement, the Company shall not be in breach of, or have
failed to comply with, any obligation under this Agreement where the Company
acts or omits to take any action in order to comply with applicable law, any
interpretation of the staff of the SEC or any order or decree of any court or
governmental agency.

Section 2.02. Shelf Registration.

(a) At any time when (i) the Company is eligible to use Form S-3 in connection
with a secondary public offering of its equity securities and (ii) a Shelf
Registration on a Form S-3 registering Registrable Securities for resale is not
then effective (subject to any applicable Suspension Period), upon the written
request of any Stockholder Group, the Company shall use its commercially
reasonable efforts to

 

10



--------------------------------------------------------------------------------

register, under the Securities Act on Form S-3 for an offering on a delayed or
continuous basis pursuant to Rule 415 promulgated under the Securities Act (a
“Shelf Registration”), the offer and sale of all or a portion of the Registrable
Securities owned by such Stockholder Group. Upon the receipt of such written
request, the Company shall promptly give notice (via facsimile or electronic
transmission) of such requested Shelf Registration at least ten (10) Business
Days prior to the anticipated filing date of such Shelf Registration to the
other Stockholder Groups, and such notice shall describe the proposed Shelf
Registration, the intended method of disposition of such Registrable Securities
and any other information that at the time would be appropriate to include in
such notice, and offer such Stockholder Groups the opportunity to register the
number of Registrable Securities as each such Stockholder Group may request in
writing to the Company, given within ten (10) Business Days after such
Stockholder Groups receive the Company’s notice of the Shelf Registration. The
“Plan of Distribution” section of such Shelf Registration shall permit all
lawful means of disposition of Registrable Securities, including firm-commitment
underwritten public offerings, block trades, agented transactions, sales
directly into the market, purchases or sales by brokers and sales not involving
a public offering. With respect to each Shelf Registration, the Company shall,
subject to any Suspension Period, (i) as promptly as practicable after the
written request of the Requesting Stockholder, file a Registration Statement and
(ii) use its commercially reasonable efforts to cause such Registration
Statement to be declared effective as promptly as practicable, and remain
effective until the date set forth in Section 2.05(a)(ii). No Stockholder shall
be entitled to include any of its Registrable Securities in a Shelf Registration
unless such Stockholder has complied with Section 2.16. The Company shall not be
required to amend a Shelf Registration (or the related prospectus) to add or
change the disclosure regarding selling securityholders during any Suspension
Period. The obligations set forth in this Section 2.02(a) shall not apply if the
Company has a currently effective Automatic Shelf Registration Statement
covering all Registrable Securities in accordance with Section 2.02(f) and has
otherwise complied with its obligations pursuant to this Agreement.

(b) Upon written request by a Requesting Stockholder holding Shelf Registered
Securities (such Stockholder, the “Shelf Public Offering Requesting
Stockholder”), which request (the “Shelf Public Offering Request”) shall specify
the class or series and amount of such Shelf Public Offering Requesting
Stockholder’s Shelf Registered Securities to be sold (the “Requested Shelf
Registered Securities”), the Company shall (subject to any Suspension Period)
perform its obligations hereunder with respect to the sale of such Requested
Shelf Registered Securities in the form of a firm commitment underwritten public
offering (unless otherwise consented to by the Shelf Public Offering Requesting
Stockholder) (a “Shelf Public Offering”) if the aggregate proceeds expected to
be received from the sale of the Requested Shelf Registered Securities equals or
exceeds $20,000,000. Promptly upon receipt of a Shelf Public Offering Request,
the Company shall provide notice (the “Shelf Public Offering Notice”) of such
proposed Shelf Public Offering (which notice shall state the material

 

11



--------------------------------------------------------------------------------

terms of such proposed Shelf Public Offering, to the extent known, as well as
the identity of the Shelf Public Offering Requesting Stockholder) to the other
Stockholder Groups holding Shelf Registered Securities. Such other Stockholder
Groups may, by written request to the Company and the Shelf Public Offering
Requesting Stockholder, within two (2) Business Days after receipt of such Shelf
Public Offering Notice, include up to all of their Shelf Registered Securities
of the same class or series as the Requested Shelf Registered Securities in such
proposed Shelf Public Offering; provided, that any such Shelf Registered
Securities shall be sold subject to the same terms as are applicable to the
Shelf Registered Securities of the Shelf Public Offering Requesting Stockholder.
No Stockholder shall be entitled to include any of its Registrable Securities in
a Shelf Public Offering unless such Stockholder has complied with Section 2.16.
The lead managing underwriter or underwriters selected for such Shelf Public
Offering shall be selected in accordance with Section 2.05(f)(i).

(c) In a Shelf Public Offering, if the lead managing underwriter advises the
Company and the Shelf Public Offering Requesting Stockholder that, in its view,
the number of shares of Registrable Securities requested to be included in such
Shelf Public Offering (including any securities that the Company proposes to be
included that are not Registrable Securities) exceeds the Maximum Offering Size,
the Company shall include in such Shelf Public Offering, in the priority listed
below, up to the Maximum Offering Size:

(i) first, all Shelf Registered Securities requested to be included in the Shelf
Public Offering by the Shelf Public Offering Requesting Stockholder and all
other Stockholders, pro rata on the basis of the relative number of shares of
Shelf Registered Securities so requested to be included in the Shelf Public
Offering by each such Stockholder;

(ii) second, any securities proposed to be included in the Shelf Public Offering
by the Company; and

(iii) third, any securities proposed to be included in the Shelf Public Offering
for the account of any other Persons, with such priorities among them as the
Company shall determine.

(d) The Company shall use its commercially reasonable efforts to cooperate in a
timely manner with any request of the Stockholders in respect of any block
trade, hedging transaction or other transaction that is registered pursuant to a
Shelf Registration that is not a firm commitment underwritten offering (each, an
“Alternative Transaction”), including entering into customary agreements with
respect to such Alternative Transactions (and providing customary
representations, warranties, covenants and indemnities in such agreements) as
well as providing other reasonable assistance in respect of such Alternative
Transactions of the type applicable to a Public Offering subject to
Section 2.05, to the extent customary for such transactions. The Company

 

12



--------------------------------------------------------------------------------

shall bear all Registration Expenses in connection with any Shelf Registration,
any Shelf Public Offering or any other transaction (including any Alternative
Transaction) registered under a Shelf Registration pursuant to this
Section 2.02, whether or not such Shelf Registration becomes effective or such
Shelf Public Offering or other transactions is completed; provided, however,
that if the Shelf Public Offering Requesting Stockholder revokes its request in
whole with respect to a Shelf Public Offering, then the Shelf Public Offering
Requesting Stockholder shall reimburse the Company for and/or pay directly all
Registration Expenses incurred relating to such Shelf Public Offering.

(e) After the Registration Statement with respect to a Shelf Registration is
declared effective but subject to the Suspension Period, upon written request by
one or more Stockholders (which written request shall specify the amount of such
Stockholders’ Registrable Securities to be registered), the Company shall, as
promptly as practicable after receiving such request, (i) if it is a Seasoned
Issuer or Well-Known Seasoned Issuer, or if such Registration Statement is an
Automatic Shelf Registration Statement, file a prospectus supplement to include
such Stockholders as selling stockholders in such Registration Statement or
(ii) if it is not a Seasoned Issuer or Well-Known Seasoned Issuer, and the
Registrable Securities requested to be registered represent more than 5% of the
outstanding Registrable Securities and the aggregate proceeds expected to be
received from the sale thereof is at least $10,000,000, file a post-effective
amendment to the Registration Statement to include such Stockholders in such
Shelf Registration and use commercially reasonable efforts to have such
post-effective amendment declared effective.

(f) Upon the Company becoming a Well-Known Seasoned Issuer, (i) the Company
shall give written notice to all of the Stockholders as promptly as practicable
but in no event later than ten (10) Business Days thereafter, and such notice
shall describe, in reasonable detail, the basis on which the Company has become
a Well-Known Seasoned Issuer, and (ii) the Company shall, as promptly as
practicable and subject to any Suspension Period, register, under an Automatic
Shelf Registration Statement, the sale of all of the Registrable Securities in
accordance with the terms of this Agreement. The Company shall use its
commercially reasonable efforts to file such Automatic Shelf Registration
Statement as promptly as practicable, but in no event later than fifteen
(15) Business Days after it becomes a Well-Known Seasoned Issuer, and to cause
such Automatic Shelf Registration Statement to remain effective thereafter until
the date set forth in Section 2.05(a)(ii). The Company shall give written notice
of filing such Registration Statement to all of the Stockholders as promptly as
practicable thereafter. The Company shall not be required to include any
Stockholder as a Selling Stockholder in any Registration Statement or prospectus
unless such Stockholder has complied with Section 2.16. At any time after the
filing of an Automatic Shelf Registration Statement by the Company, if it is
reasonably likely that it will no longer be a Well-Known Seasoned Issuer as of a
future determination date (the “Determination Date”), at least thirty (30) days
prior to such Determination Date, the Company shall (A) give written

 

13



--------------------------------------------------------------------------------

notice thereof to all of the Stockholders as promptly as practicable but in no
event later than ten (10) Business Days prior to such Determination Date and
(B) if the Company is eligible to file a Registration Statement on Form S-3 with
respect to a secondary public offering of its equity securities, file a
Registration Statement on Form S-3 with respect to a Shelf Registration in
accordance with Section 2.02(a), treating all selling stockholders identified as
such in the Automatic Shelf Registration Statement (and amendments or
supplements thereto) as Requesting Stockholders and use all commercially
reasonable efforts to have such Registration Statement declared effective prior
to the Determination Date. Any registration pursuant to this Section 2.02(f)
shall be deemed a Shelf Registration for purposes of this Agreement.

(g) Notwithstanding anything to the contrary, no Shelf Registration pursuant to
this Section 2.02 shall be deemed a Demand Registration or be counted against
the number of Demand Registrations to which a Stockholder Group is entitled
under      Section 2.01(a).

Section 2.03. Piggyback Registration. (a) If, at any time following the
six-month anniversary of the Effective Date, the Company proposes to register
any Company Securities under the Securities Act (other than a registration on
Form S-8 or Form S-4 or any similar or successor form under the Securities Act,
relating to Shares or any other class of Company Securities issuable upon
exercise of employee stock options or in connection with any employee benefit or
similar plan of the Company or in connection with a direct or indirect
acquisition by the Company of another Person) other than in connection with a
rights offering, whether or not for sale for its own account, the Company shall
each such time give prompt notice (via facsimile or electronic transmission) at
least ten (10) Business Days prior to the anticipated filing date of the
registration statement relating to such registration to each Stockholder Group,
which notice shall set forth such Stockholder Group’s rights under this
Section 2.03 and shall offer such Stockholder Group the opportunity to include
in such registration statement the number of Registrable Securities of the same
class or series as those proposed to be registered as each such Stockholder
Group may request (a “Piggyback Registration”), subject to the provisions of
Section 2.03(b). Upon the request of any such Stockholder Group made within ten
(10) Business Days after the receipt of notice from the Company regarding a
Piggyback Registration (which request shall specify the number of Registrable
Securities intended to be registered by such Stockholder Group), the Company
shall use its commercially reasonable efforts to effect the registration under
the Securities Act of all Registrable Securities that the Company has been so
requested to register by all such Stockholder Groups, to the extent requisite to
permit the disposition of the Registrable Securities so to be registered in
accordance with the plan of distribution intended by the Company for such
registration statement; provided that (i) if such registration involves a Public
Offering, all such Registering Stockholders requesting to be included in the
registration must sell their Registrable Securities to the underwriters selected
as provided in Section 2.05(f) on the same terms and conditions as apply to the

 

14



--------------------------------------------------------------------------------

Company (or, if the Company is not offering any Company Securities, the Persons
on whose behalf the registration was initially undertaken) and (ii) if, at any
time after giving notice of its intention to register any Company Securities
pursuant to this    Section 2.03(a) and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register such securities, the Company
shall give notice to all Registering Stockholders and, thereupon, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration. No registration effected under this Section 2.03 shall
relieve the Company of its obligations to effect a Demand Registration or Shelf
Registration to the extent required by Section 2.01. The Company shall pay all
Registration Expenses in connection with each Piggyback Registration.

(b) If a Piggyback Registration involves a Public Offering (other than any
Demand Registration, in which case the provisions with respect to priority of
inclusion in such offering set forth in Section 2.01(e) shall apply) and the
lead managing underwriter advises the Company that, in its view, the number of
Registrable Securities that the Company and such Registering Stockholders intend
to include in such registration exceeds the Maximum Offering Size, the Company
shall include in such registration, in the following priority, up to the Maximum
Offering Size:

(i) first, so much of the Registrable Securities proposed to be registered for
the account of the Company as would not cause the offering to exceed the Maximum
Offering Size;

(ii) second, all Registrable Securities requested to be included in such
registration by any Registering Stockholders pursuant to this Section 2.03
(allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among such Stockholder Groups on the basis of the relative number
of shares of Registrable Securities so requested to be included in such
registration by each such Stockholder Group); and

(iii) third, any securities proposed to be registered for the account of any
other Persons with such priorities among them as the Company shall determine.

Section 2.04. Lock-Up Agreements. (a) Each Stockholder hereby agrees that it
will not effect any public sale or distribution (including sales pursuant to
Rule 144) of Registrable Securities, (i) during (A) the fourteen (14) days prior
to and the 90-day period beginning on the effective date of the registration of
such Registrable Securities in connection with a Public Offering (which period
following the effective date may, in each case, be extended to the extent
required by applicable law, rule or regulation) or (B) such shorter period as
the underwriters participating in such Public Offering may require, and
(ii) upon notice from the Company of the commencement of a Public Offering in
connection with any Shelf Registration, during (A) fourteen (14) days prior to
and the

 

15



--------------------------------------------------------------------------------

90-day period beginning on the date of commencement of such Public Offering or
(B) such shorter period as the underwriters participating in such Public
Offering may require, in each case except as part of such Public Offering. Each
Stockholder agrees to execute a lock-up agreement in favor of the underwriters
in form and substance reasonably acceptable to the Company and the underwriters
to such effect and, in any event, that the underwriters in any relevant offering
shall be third party beneficiaries of this Section 2.04(a).

(b) The Company shall not effect any public sale or distribution of Registrable
Securities (except pursuant to registrations on Form S-8 or Form S-4 or any
similar or successor form under the Securities Act), (i) with respect to any
Public Offering pursuant to a Demand Registration or any Piggyback Registration
in which the holders of Registrable Securities are participating, during (A) the
fourteen (14) days prior to and the 90-day period beginning on the effective
date of such registration (which period following the effective date may, in
each case, be extended to the extent required by applicable law, rule or
regulation) or (B) such shorter period as the underwriters participating in such
Public Offering may require, and (ii) upon notice from any holder(s) of
Registrable Securities subject to a Shelf Registration that such holder(s)
intend to effect a Public Offering of Registrable Securities pursuant to such
Shelf Registration (upon receipt of which, the Company will promptly notify all
other Stockholders of the date of commencement of such Public Offering), during
(A) the fourteen (14) days prior to and the 90-day period beginning on the date
of commencement of such Public Offering and (B) such shorter period as the
underwriters participating in such Public Offering may require), in each case
except as part of such Public Offering.

Section 2.05. Registration Procedures. Whenever Stockholder Groups request that
any Registrable Securities be registered pursuant to Section 2.01, 2.02 or 2.03,
subject to the provisions of such Sections, the Company shall use its
commercially reasonable efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof as soon as reasonably practicable, and, in connection with any such
request:

(a) The Company shall as soon as reasonably practicable prepare and file with
the SEC a Registration Statement on any form for which the Company then
qualifies or that counsel for the Company shall deem appropriate and which form
shall be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof, and
use its commercially reasonable efforts to cause such filed Registration
Statement to become and remain effective for a period of (i) not less than one
hundred eighty (180) days (or, if sooner, until all Registrable Securities have
been sold under such Registration Statement), or (ii) in the case of a Shelf
Registration, until the earlier of the date (x) on which all of the securities
covered by such Shelf Registration are no longer Registrable Securities and
(y) on which the Company cannot extend the effectiveness of such Shelf
Registration because it is no longer eligible for use of Form S-3; subject in
each case to any Suspension Period.

 

16



--------------------------------------------------------------------------------

(b) Prior to filing a Registration Statement or related prospectus or any
amendment or supplement thereto (including any documents incorporated by
reference therein), or before using any Free Writing Prospectus, the Company
shall provide to each Registering Stockholder, the Holders’ Counsel and each
underwriter, if any, with an adequate and appropriate opportunity to review and
comment on such Registration Statement, each Prospectus included therein (and
each amendment or supplement thereto) and each Free Writing Prospectus proposed
to be filed with the SEC, and thereafter the Company shall furnish to such
Registering Stockholder, the Holders’ Counsel and underwriter, if any, such
number of copies of such Registration Statement, each amendment and supplement
thereto filed with the SEC (in each case including all exhibits thereto and
documents incorporated by reference therein), the prospectus included in such
Registration Statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424, Rule 430A, Rule 430B
or Rule 430C under the Securities Act and such other documents as such
Registering Stockholder or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such
Registering Stockholder; provided, however, that in no event shall the Company
be required to provide to any Person any materials, information or document
required to be filed by the Company pursuant to the Exchange Act prior to its
filing other than in connection with a Public Offering. In addition, the Company
shall, as expeditiously as practicable, keep Holders’ Counsel advised in writing
as to the initiation and progress of any registration under Sections 2.01, 2.02
and 2.03 and provide Holders’ Counsel with copies of all correspondence
(including any comment letter) with the SEC, any self regulatory organization or
other governmental agency in connection with any such Registration Statement.
Each Registering Stockholder shall have the right to request that the Company
modify any information contained in such Registration Statement, amendment and
supplement thereto pertaining to such Registering Stockholder and the Company
shall use its commercially reasonable efforts to comply with such request;
provided, however, that the Company shall not have any obligation so to modify
any information if the Company reasonably expects that so doing would cause the
prospectus to contain an untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c) After the filing of the Registration Statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act applicable to the
Company with respect to the disposition of all Registrable Securities covered by
such Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Registering Stockholder thereof set forth
in such Registration Statement or supplement to

 

17



--------------------------------------------------------------------------------

such prospectus and (iii) promptly notify each Registering Stockholder holding
Registrable Securities covered by such Registration Statement and the Holders’
Counsel any stop order issued or threatened by the SEC or any state securities
commission with respect thereto and take all commercially reasonable actions
required to prevent the entry of such stop order or to remove it if entered.

(d) The Company shall use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities covered by such Registration Statement under
such securities or “blue sky” laws of such jurisdictions in the United States as
any Registering Stockholder holding such Registrable Securities reasonably (in
light of such Stockholder Group’s intended plan of distribution) requests, and
continue such registration or qualification in effect in such jurisdiction for
the shortest of (A) as long as permissible pursuant to the laws of such
jurisdiction, (B) as long as any such Registering Stockholder requests or
(C) until all such Registrable Securities are sold and (ii) cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Stockholder Group
to consummate the disposition of the Registrable Securities owned by such
Stockholder Group; provided that the Company shall not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 2.05(d), (B) subject
itself to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction.

(e) The Company shall immediately notify each Registering Stockholder holding
such Registrable Securities covered by such Registration Statement (i) at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, upon the discovery that, or upon the occurrence of an event as a
result of which, the preparation of a supplement or amendment to such prospectus
is required so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements in light of the circumstances under which they were made not
misleading and the Company shall promptly (subject to any applicable Suspension
Period) prepare and make available to each Registering Stockholder and file with
the SEC any such supplement or amendment, (ii) as soon as the Company becomes
aware of any request by the SEC or any Federal or state governmental authority
for amendments or supplements to a Registration Statement or related prospectus
covering Registrable Securities or for additional information relating thereto,
(iii) as soon as the Company becomes aware of the issuance or threatened
issuance by the SEC of any stop order suspending or threatening to suspend the
effectiveness of a Registration Statement covering the Registrable Securities or
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose.

 

18



--------------------------------------------------------------------------------

(f) (i) The Registering Stockholders holding a majority of the Registrable
Securities to be included in a Demand Registration or intended to be sold
pursuant to a Public Offering pursuant to a “take down” under a Shelf
Registration shall have the right to select an underwriter or underwriters in
connection with any Public Offering resulting from the exercise of a Demand
Registration or a Shelf Registration (which underwriter or underwriters may
include any Affiliate of any Stockholder Group so long as including such
Affiliate would not require that the separate engagement of a qualified
independent underwriter with respect to such offering), subject to the Company’s
approval (which shall not be unreasonably withheld, conditioned or delayed) and
(ii) the Company shall select an underwriter or underwriters in connection with
any other Public Offering. In connection with any Public Offering, the Company
shall enter into customary agreements (including an underwriting agreement in
customary form) and take all other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities in any
such Public Offering, including, if required, the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with FINRA.

(g) Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Board, the Company shall make available for
inspection by any Stockholder Group and any underwriter participating in any
disposition pursuant to a Registration Statement being filed by the Company
pursuant to this Section 2.05 and any attorney, accountant or other professional
retained by any such Stockholder Group or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary or desirable to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such Registration Statement. Records that the Company determines, in good faith,
to be confidential and that it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such Registration
Statement, (ii) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, (iii) disclosure of such
Records is necessary to comply with federal or state securities laws or the
rules of any securities exchange or trading market on which the Common Stock is
listed or traded or is otherwise required by law, rule, regulation or legal
process, (iv) the information in such Records was known to the Inspectors on a
non-confidential basis prior to its disclosure by the Company or has been made
generally available to the public, (v) the information in such Records is or
becomes available to the public other than as a result of disclosure by any
Inspector in violation the confidentiality agreements or (vi) is or was
independently developed by any Inspector without the benefit of the information

 

19



--------------------------------------------------------------------------------

in such Records. Each Registering Stockholder agrees that information obtained
by it as a result of such inspections shall be deemed confidential and shall not
be used by it or its Affiliates for any other purpose, including as the basis
for any market transactions in any securities of the Company, unless and until
such information is made generally available to the public. Each Registering
Stockholder further agrees that, upon learning that disclosure of such Records
is sought in a court of competent jurisdiction, it shall, to the extent
permitted by applicable law, give notice to the Company and allow the Company,
at its expense, to undertake appropriate action to prevent disclosure of the
Records deemed confidential.

(h) The Company shall furnish to each Registering Stockholder and to each such
underwriter, if any, a signed counterpart, addressed to such Registering
Stockholder or underwriter, of (i) an opinion or opinions of counsel to the
Company and (ii) a comfort letter or comfort letters from the Company’s
independent public accountants, each in customary form and covering such matters
of the kind customarily covered by opinions or comfort letters, as the case may
be, any Registering Stockholder or the lead managing underwriter therefor
reasonably requests.

(i) The Company shall otherwise comply with all applicable rules and regulations
of the SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement or such other document that shall satisfy the
provisions of Section 11(a) of the Securities Act and the requirements of Rule
158 thereunder.

(j) The Company may require each Registering Stockholder promptly to furnish in
writing to the Company such information regarding the distribution of the
Registrable Securities as the Company may from time to time reasonably request
and such other information as may be reasonably required in connection with such
registration.

(k) Each Registering Stockholder agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 2.05(e), such Stockholder shall forthwith discontinue disposition of
Registrable Securities pursuant to the Registration Statement (including any
Shelf Registration) covering such Registrable Securities until such
Stockholder’s receipt of (i) copies of the supplemented or amended prospectus
from the Company or (ii) further notice from the Company that distribution can
proceed without an amended or supplemented prospectus, and, in the circumstances
described in clause (i), if so directed by the Company, such Stockholder shall
deliver to the Company all copies, other than any permanent file copies then in
such Stockholder’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice. If the Company
shall give such notice, the Company shall extend the period during which such
registration statement shall be maintained effective (including the period
referred to in Section 2.05(a)) by the number of days during the period from and
including the date of the giving of notice pursuant to Section 2.05(e) to the
date when the Company shall (x) make available to such Stockholder a prospectus
supplemented or amended to conform with the requirements of Section 2.05(e) or
(y) deliver to such Stockholder the notice described in clause (ii).

 

20



--------------------------------------------------------------------------------

(l) The Company shall use its commercially reasonable efforts to list all
Registrable Securities of any class or series covered by such Registration
Statement on any national securities exchange on which any of the Registrable
Securities of such class or series are then listed or traded.

(m) The Company shall have appropriate officers of the Company (i) upon
reasonable request and at reasonable times prepare and make presentations at any
“road shows” and before analysts and rating agencies, as the case may be,
(ii) take other actions to obtain ratings for any Registrable Securities and
(iii) otherwise use its commercially reasonable efforts to cooperate as
requested by the underwriters in the offering, marketing or selling of the
Registrable Securities.

(n) The Company shall as soon as possible following its actual knowledge
thereof, notify each Registering Stockholder: (i) when a prospectus, any
prospectus supplement, a Registration Statement or a post-effective amendment to
a Registration Statement has been filed with the SEC, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration
Statement, a related prospectus (including a Free Writing Prospectus) or for any
other additional information; or (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceedings for such
purpose.

(o) The Company shall reasonably cooperate with each Registering Stockholder and
each underwriter participating in the disposition of such Registrable Securities
and their respective counsel in connection with any filings required to be made
by FINRA.

(p) The Company shall take all other steps reasonably necessary to effect the
registration of such Registrable Securities and reasonably cooperate with the
holders of such Registrable Securities to facilitate the disposition of such
Registrable Securities.

(q) The Company shall, within the deadlines specified by the Securities Act,
make all required filings of all prospectuses (including any Free Writing
Prospectus) with the SEC and make all required filing fee payments in respect of
any Registration Statement or related prospectus used under this Agreement (and
any offering covered hereby).

(r) The Company shall, if such registration is pursuant to a Registration
Statement on Form S-3 or any similar short-form registration, include in such
Registration Statement such additional information for marketing purposes as the
managing underwriter reasonably requests.

 

21



--------------------------------------------------------------------------------

Section 2.06. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Registering Stockholder holding Registrable Securities
covered by a Registration Statement, its partners, Affiliates, stockholders,
members, officers, directors, employees and agents, and each Person, if any, who
controls such Registering Stockholder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, “Stockholder
Parties”) from and against any and all losses, claims, damages, liabilities and
expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (“Damages”) caused by or relating to any untrue
statement or allegedly untrue statement of a material fact contained in any
Registration Statement or prospectus relating to the Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus or Free Writing Prospectus
relating to the Registrable Securities (including any information that has been
deemed to be a part of any prospectus under Rule 159 under the Securities Act),
or caused by or relating to any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, however, that the Company shall not be liable
to any Stockholder Party for any Damages that are caused by or related to any
such untrue statement or omission or alleged untrue statement or omission so
made based upon information furnished in writing to the Company by or on behalf
of such Registering Stockholder expressly for use therein. The Company also
agrees to indemnify and hold harmless any underwriters of the Registrable
Securities, their respective officers and directors and each Person who controls
any underwriter within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act on substantially the same basis as that of the
indemnification of the Registering Stockholders provided in this Section 2.06.

Section 2.07. Indemnification by Registering Stockholders. Each Registering
Stockholder holding Registrable Securities included in any Registration
Statement agrees, severally but not jointly, to indemnify and hold harmless
(i) the Company, (ii) each Person, if any, who controls the Company within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, (iii) each other Registering Stockholder participating in any offering of
Registrable Securities and (iv) the respective partners, Affiliates,
stockholders, members, officers, directors, employees and agents of each of the
Persons specified in clauses (i) through (iii) from and against all Damages to
the same extent as the foregoing indemnity from the Company to such Registering
Stockholder, but only with respect to information furnished in writing by or on
behalf of such Registering Stockholder expressly for use in any Registration
Statement or prospectus relating to the Registrable Securities, or any amendment
or supplement thereto, or any preliminary prospectus or Free Writing Prospectus
relating to the Registrable Securities (including any information that has been
deemed to be a part of any prospectus under

 

22



--------------------------------------------------------------------------------

Rule 159 under the Securities Act). Each Registering Stockholder also agrees to
indemnify and hold harmless any underwriters of the Registrable Securities,
their respective officers and directors and each Person who controls any
underwriter within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act on substantially the same basis as that of the
indemnification of the Company and the other Registering Stockholders provided
in this Section 2.07. As a condition to including Registrable Securities in any
Registration Statement filed in accordance with Article 2, the Company may
require that it shall have received an undertaking reasonably satisfactory to it
from any underwriter to indemnify and hold it harmless to the extent customarily
provided by underwriters with respect to similar securities and offerings. No
Registering Stockholder shall be liable under this Section 2.07 for any Damages
in excess of the net proceeds realized by such Registering Stockholder in the
sale of Registrable Securities of such Registering Stockholder to which such
Damages relate.

Section 2.08. Conduct of Indemnification Proceedings. If any proceeding
(including any investigation by any governmental authority) shall be instituted
involving any Person in respect of which indemnity may be sought pursuant to
Section 2.06 or 2.07, such Person (an “Indemnified Party”) shall promptly notify
the Person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Party, and shall assume the payment of all reasonable fees and expenses;
provided that the failure of any Indemnified Party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent that the Indemnifying Party is materially prejudiced by
such failure to notify. In any such proceeding, any Indemnified Party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless (i) the Indemnifying
Party and the Indemnified Party shall have mutually agreed to the retention of
such counsel or (ii) in the reasonable judgment of such Indemnified Party,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood that, in
connection with any proceeding or related proceedings in the same jurisdiction,
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys (in addition to any local counsel) at any
time for all such Indemnified Parties, and that all such fees and expenses shall
be reimbursed promptly after receipt of an invoice setting forth such fees and
expenses in reasonable detail. In the case of any such separate firm for the
Indemnified Parties, such firm shall be designated in writing by the Indemnified
Parties. The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless each Indemnified Party from and against
any Damages (to the extent obligated herein) by reason of such settlement or
judgment. Without the prior written consent of each affected Indemnified Party,
no Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in

 

23



--------------------------------------------------------------------------------

respect of which such Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such proceeding.

Section 2.09. Contribution. If the indemnification provided for in Section 2.06
or 2.07 is unavailable to the Indemnified Parties or insufficient in respect of
any Damages, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Damages in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Parties in connection with such actions which resulted in such
Damages, as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and the Indemnified Parties shall be determined
by reference to, among other things, whether any action in question, including
any untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact has been made by, or relates to
information supplied by, such Indemnifying Party or the Indemnified Parties and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such action.

The parties agree that it would not be just and equitable if contribution
pursuant to this Section 2.09 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by a party as a result of the Damages referred to in the
preceding paragraph shall be deemed to include, subject to the limitations set
forth in Sections 2.06 and 2.07, any legal or other expenses reasonably incurred
by a party in connection with investigating or defending any such action or
claim. Notwithstanding the provisions of this Section 2.09, no Registering
Stockholder shall be required to contribute any amount in excess of the net
proceeds (after deducting the underwriters’ discounts and commissions) received
by such Registering Stockholder in the offering. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Each Registering Stockholder’s obligation to
contribute pursuant to this Section 2.09 is several in the proportion that the
proceeds of the offering received by such Registering Stockholder bears to the
total proceeds of the offering received by all such Registering Stockholders and
not joint.

Section 2.10. Participation in Public Offering. No Stockholder may participate
in any Public Offering hereunder unless such Stockholder (i) agrees to sell such
Stockholder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

 

24



--------------------------------------------------------------------------------

Section 2.11. Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Registering Stockholder participating therein with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.

Section 2.12. Cooperation by the Company. At any time following the six-month
anniversary of the Effective Date, if any Stockholder shall transfer, assign,
sell, convey or otherwise dispose of any Registrable Securities pursuant to Rule
144, the Company shall reasonably cooperate (subject to the terms and conditions
of the Certificate of Incorporation) with such Stockholder, provide to such
Stockholder such information as such Stockholder shall reasonably request and
make publicly available information necessary to permit sales pursuant to Rule
144 for so long as necessary.

Section 2.13. Transfer of Registration Rights. None of the rights of any
Stockholder Group under this Article 2 shall be transferable or assignable by
any Stockholder Group to any Person acquiring Company Securities in any Public
Offering or any other registered offering or other transaction pursuant to a
prospectus which is a part of a Registration Statement or pursuant to Rule 144.
The rights of a Stockholder Group hereunder may be transferred or assigned in
connection with a transfer of Registrable Securities to (i) any Affiliate of a
Stockholder Group or (ii) any Person other than a Stockholder Group if at least
5% of the Common Stock is being transferred to such Person in a single
transaction or a series of related transactions; provided, that, such Person
shall not have the right to transfer or assign any rights hereunder in
connection with any subsequent transfer or transfers of any Registrable
Securities to any Person other than a Stockholder Group. Notwithstanding the
foregoing, such rights may only be transferred or assigned if all of the
following additional conditions are satisfied: (x) such transfer or assignment
is effected in accordance with applicable securities laws and (y) the Company is
given written notice by such transferor of such transfer or assignment, stating
the name and address of the transferee or assignee and identifying the amount of
Registrable Securities with respect to which such rights are being transferred
or assigned and (z) such transferee or assignee executes and delivers to the
Company an agreement to be bound by this Agreement in the form of Exhibit A. A
transferee or assignee of Registrable Securities who satisfies the conditions
set forth in this Section 2.13 shall thenceforth be an “Angelo Gordon
Stockholder,” a “JPMorgan Stockholder” or an “Oaktree Stockholder,” as
applicable, for purposes of this Agreement.

Section 2.14. Limitations on Subsequent Registration Rights. The Company agrees
that it shall not enter into any agreement with any holder or prospective holder
of any securities of the Company (i) that would allow such holder or prospective
holder to include such securities in any Demand Registration, Piggyback
Registration or Shelf

 

25



--------------------------------------------------------------------------------

Registration unless, under the terms of such agreement, such holder or
prospective holder may include such securities in any such registration only to
the extent that their inclusion would not reduce the amount of the Registrable
Securities of the Stockholder Group included therein or (ii) on terms otherwise
more favorable in the aggregate than this Agreement. The Company also represents
and warrants to each Stockholder Group that it has not previously entered into
any agreement with respect to any of its securities granting any registration
rights to any Person with respect to the Registrable Securities.

Section 2.15. Free Writing Prospectuses. Except for a prospectus relating to
Registrable Securities included in a Registration Statement, an “issuer free
writing prospectus” (as defined in Rule 433 under the Securities Act) or other
materials prepared by the Company, each Registering Stockholder represents and
agrees that it (i) shall not make any offer relating to the Registrable
Securities that would constitute an issuer free writing prospectus or that would
otherwise constitute a Free Writing Prospectus and (ii) has not distributed and
will not distribute any written materials in connection with the offer or sale
pursuant to a Registration Statement of Registrable Securities without the prior
written consent of the Company and, in connection with any Public Offering, the
underwriters.

Section 2.16. Information from Registering Stockholders; Obligations of
Registering Stockholders.

(a) It shall be a condition precedent to the obligations of the Company to
include the Registrable Securities of any Registering Stockholder that has
requested inclusion of its Registrable Securities in any Registration Statement
or related prospectus, as the case may be, that such Registering Stockholder
shall take the actions described in this Section 2.16.

(b) Each Registering Stockholder that has requested inclusion of its Registrable
Securities in any Registration Statement shall (i) furnish to the Company (as a
condition precedent to such Registering Stockholder’s participation in such
registration) in writing such information with respect to such Registering
Stockholder, its ownership of Company Securities and the intended method of
disposition of its Registrable Securities as the Company may reasonably request
or as may be required by law or regulations for use in connection with any
related Registration Statement or prospectus (or amendment or supplement
thereto) and all information required to be disclosed in order to make the
information previously furnished to the Company by such Registering Stockholder
not contain a material misstatement of fact or necessary to cause such
Registration Statement or prospectus (or amendment or supplement thereto) not to
omit a material fact with respect to such Registering Stockholder necessary in
order to make the statements therein not misleading and (ii) comply with the
Securities Act and the Exchange Act and all applicable state securities laws and
comply with all applicable regulations in connection with the registration and
the disposition of Registrable Securities.

 

26



--------------------------------------------------------------------------------

(c) Each Registering Stockholder shall promptly (i) following its actual
knowledge thereof, notify the Company of the occurrence of any event that makes
any statement made in a Registration Statement, prospectus, issuer free writing
prospectus or other Free Writing Prospectus regarding such Registering
Stockholder untrue in any material respect or that requires the making of any
changes in a Registration Statement, Prospectus or Free Writing Prospectus so
that, in such regard, it shall not contain any untrue statement of a material
fact or omit any material fact required to be stated therein or necessary to
make the statements not misleading and (ii) provide the Company with such
information as may be required to enable the Company to prepare a supplement or
post-effective amendment to any such Registration Statement or a supplement to
such prospectus or Free Writing Prospectus.

(d) Each Registering Stockholder shall use commercially reasonable efforts to
cooperate with the Company in preparing the applicable Registration Statement
and any related prospectus.

(e) Each Stockholder agrees that no Stockholder shall be entitled to sell any
Registrable Securities pursuant to a Registration Statement or to receive a
prospectus relating thereto unless such Stockholder has furnished the Company
with all information required to be included in such Registration Statement by
applicable securities laws in connection with the disposition of such
Registrable Securities as reasonably requested by the Company.

ARTICLE 3

TERMINATION

Section 3.01. Termination. This Agreement shall terminate on the 10th
anniversary of the date hereof; provided, however, that any Stockholder Group
that ceases to own beneficially any Registrable Securities shall cease to be
bound by the terms hereof other than (i) Sections 2.06, 2.07, 2.08, 2.09 and
2.11 applicable to such Stockholder Group with respect to any offering of
Registrable Securities completed before the date such Stockholder Group ceased
to own any Registrable Securities and (ii) Sections 4.01, 4.02 and 4.04 through
4.12.

ARTICLE 4

MISCELLANEOUS

Section 4.01. Successors and Assigns. (a) This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns.

 

27



--------------------------------------------------------------------------------

(b) Subject to Section 2.13, neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party.

(c) Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

Section 4.02. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or electronic
transmission) and shall be given,

if to the Company to:

Tribune Publishing Company

202 W. First Street

Los Angeles, CA 90012

Attention: General Counsel

Facsimile No.: (213) 237-4401

With a copy to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Peter J. Loughran, Esq.

Facsimile No.: (212) 521-7375

with a copy to each Stockholder Group at the address listed below.

if to the JPMorgan Stockholder, to:

Isolieren Holding Corp.

383 Madison Avenue

New York, NY 10179

Attention: Marina S. Levin

Email: marina.s.levin@jpmorgan.com

No fax number

with a copy to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, NY 10017

Attention: Donald S. Bernstein

Email: donald.bernstein@davispolk.com

Facsimile No.: 212-701-5092

 

28



--------------------------------------------------------------------------------

if to the Angelo Gordon Stockholder, to:

Angelo Gordon & Co. L.P.

245 Park Avenue, 26th Floor

New York, NY 10167

Attention: Gavin Baiera

Email: GBaiera@angelogordon.com

Facsimile No.: (212) 867-6395

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Kenneth M. Schneider

Email: kschneider@paulweiss.com

Facsimile No: (212) 492-0303

if to the Oaktree Stockholder, to:

Oaktree Capital Management, L.P.

333 South Grand Avenue, 29th Floor

Los Angeles, CA 90071

Attention: Ken Liang, Managing Director

Email: kliang@oaktreecapital.com

Facsimile No.: (213) 830-8522

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Kenneth M. Schneider

Email: kschneider@paulweiss.com

Facsimile No: (212) 492-0303

or such other address, facsimile number or electronic mail address as such party
may hereafter specify for the purpose by notice to the other parties hereto. All
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. in the place
of receipt and such day is a

 

29



--------------------------------------------------------------------------------

Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt. Any Person that becomes a
Stockholder shall provide its address, facsimile number or electronic mail
address to the Company, which shall promptly provide such information to each
other Stockholder.

Section 4.03. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 4.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to the
choice of law or conflicts of law.

Section 4.05. Jurisdiction. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 4.02 shall
be deemed effective service of process on such party.

Section 4.06. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

30



--------------------------------------------------------------------------------

Section 4.07. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 4.08. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each initial
party hereto shall have received a counterpart hereof signed by all of the other
initial parties hereto. Until and unless each initial party has received a
counterpart hereof signed by the other initial parties hereto, this Agreement
shall have no effect and no party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication). No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations, or liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns.

Section 4.09. Entire Agreement. This Agreement, together with the Schedules and
Exhibit hereto and any documents, instruments and writings that are delivered
pursuant hereto, constitutes the entire agreement among the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, among the parties hereto with respect to
the subject matter of this Agreement.

Section 4.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

Section 4.11. Sophisticated Parties; Advice of Counsel. Each of the parties to
this Agreement specifically acknowledges that (i) it is a knowledgeable,
informed, sophisticated Person capable of understanding and evaluating the
provisions set forth in this Agreement and (ii) it has been fully advised and
represented by legal counsel of its own independent selection and has relied
wholly upon its independent judgment and the advice of such counsel in
negotiating and entering into this Agreement.

 

31



--------------------------------------------------------------------------------

Section 4.12. Certificate of Incorporation Supersedes. Nothing in this Agreement
is intended to conflict with any provision of the Certificate of Incorporation
and, in the event of any such conflict, the applicable provision of the
Certificate of Incorporation shall supersede the conflicting provision of this
Agreement. Nothing in this Agreement is intended to limit or restrict in any
manner whatsoever, the rights or powers of the Company under the Certificate of
Incorporation and the exercise of any such right or power by the Company shall
not be, and shall not be construed to be, a breach or violation of, or a default
under, this Agreement or any provision hereof.

[Signature Pages Follow]

 

32



--------------------------------------------------------------------------------

Very truly yours,   TRIBUNE PUBLISHING COMPANY   By:  

/s/ Julie Xanders

    Name:   Julie Xanders     Title:   Secretary

 

[Tribune Publishing – Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

ISOLIEREN HOLDING CORP. By:  

/s/ Patrick Daniello

  Name:   Patrick Daniello   Title:   Managing Director

 

[Tribune Publishing – Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

JAMES RIVER INSURANCE COMPANY By:   Angelo, Gordon & Co., L.P., as
attorney-in-fact By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director SUMMER HILL FIXED INCOME AG,
LLC By: Angelo, Gordon & Co., L.P., as attorney-in-fact By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director NORTHWOODS CAPITAL IV,
LIMITED By: Angelo, Gordon & Co., L.P., its collateral manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director AG CAPITAL RECOVERY PARTNERS
IV, L.P.

By: AG Capital Recovery IV LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Thomas M. Fuller

  Name:   Thomas M. Fuller   Title:   Authorized Signature

 

[Tribune Publishing – Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

AG CAPITAL RECOVERY PARTNERS VII, L.P.

By: AG Capital Recovery VII LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Thomas M. Fuller

  Name:   Thomas M. Fuller   Title:   Authorized Signature AGCR MASTER ACCOUNT
LP

By: AG Capital Recovery V LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Thomas M. Fuller

  Name:   Thomas M. Fuller   Title:   Authorized Signature AG ELEVEN PARTNERS,
L.P.

By: AG Eleven LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Thomas M. Fuller

  Name:   Thomas M. Fuller   Title:   Authorized Signature AG SUPER FUND, L.P.

By: AG Super LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Michael L. Gordon

  Name:   Michael L. Gordon   Title:   Authorized Signatory

 

[Tribune Publishing – Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

AG MM, L.P.

By: AG MM LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Michael L. Gordon

  Name:   Michael L. Gordon   Title:   Authorized Signatory AG SUPER FUND
INTERNATIONAL PARTNERS, L.P.

By: AG Super Fund International LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Michael L. Gordon

  Name:   Michael L. Gordon   Title:   Authorized Signatory NUTMEG PARTNERS,
L.P.

By: Nutmeg Partners LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Michael L. Gordon

  Name:   Michael L. Gordon   Title:   Authorized Signatory AG PRINCESS, LP

By: AG Princess LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Michael L. Gordon

  Name:   Michael L. Gordon   Title:   Authorized Signatory

 

[Tribune Publishing – Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

AG GLOBAL DEBT STRATEGY PARTNERS, L.P. By: AG Global Debt Strategy LLC, its
General Partner By: Angelo, Gordon & Co., L.P., its Manager By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director AG DIVERSIFIED CREDIT
STRATEGIES MASTER, L.P.

By: AG Diversified Credit Strategies GP LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Bruce Martin

  Name:   Bruce Martin   Title:   Managing Director AG CENTRE STREET
PARTNERSHIP, L.P.

By: AG Centre Street GP LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Thomas M. Fuller

  Name:   Thomas M. Fuller   Title:   Authorized Signature AG CNG FUND, L.P.

By: AG CNG LLC, its General Partner

By: Angelo, Gordon & Co., L.P., its Manager

By:  

/s/ Michael L. Gordon

  Name:   Michael L. Gordon   Title:   Authorized Signatory

 

[Tribune Publishing – Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

PHS PATRIOT FUND, L.P. By: PHS Patriot Fund LLC, its General Partner By: Angelo,
Gordon & Co., L.P., its Manager By:  

/s/ Michael L. Gordon

  Name:   Michael L. Gordon   Title:   Authorized Signatory

 

[Tribune Publishing – Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

OAKTREE TRIBUNE, L.P. By: Oaktree AIF Investments, L.P., its General Partner By:
 

/s/ Lisa Arakaki

  Name:   Lisa Arakaki   Title:   Authorized Signatory By:  

/s/ Jeffrey Joseph

  Name:   Jeffrey Joseph   Title:   Authorized Signatory

 

[Tribune Publishing – Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER TO REGISTRATION RIGHTS AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Registration Rights Agreement dated as of             , 20     (the
“Registration Rights Agreement”) among Tribune Publishing Company and the other
parties thereto, as the same may be amended from time to time. Capitalized terms
used, but not defined, herein shall have the meaning ascribed to such terms in
the Registration Rights Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Registration Rights Agreement as of the date hereof and shall have
all of the rights and obligations of a “Stockholder” thereunder as if it had
executed the Registration Rights Agreement. The Joining Party hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Registration Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

Date:             ,             

 

[NAME OF JOINING PARTY] By:  

 

  Name:   Title: Address for Notices:



--------------------------------------------------------------------------------

Schedule 1

JPMorgan Parties

Isolieren Holding Corp.



--------------------------------------------------------------------------------

Schedule 2

Angelo Gordon Funds

James River Insurance Company

Summer Hill Fixed Income AG, LLC

Northwoods Capital IV, Limited

AG Capital Recovery Partners VI, L.P.

AG Capital Recovery Partners VII, L.P.

AGCR V Master Account LP

AG Eleven Partners, L.P.

AG Super Fund, L.P.

AG MM, L.P.

AG Super Fund International Partners, L.P.

Nutmeg Partners, L.P.

AG Princess, LP

AG Global Debt Strategy Partners, L.P.

AG Diversified Credit Strategies Master, L.P.

AG Centre Street Partnership, L.P.

AG CNG Fund, L.P.

PHS Patriot Fund, L.P.



--------------------------------------------------------------------------------

Schedule 3

Oaktree Funds

Oaktree Tribune, L.P.